Exhibit 11 STATEMENT RE:COMPUTATION OF PER SHARE EARNINGS Three Months Ended October 31, Twelve Months Ended October 31, 2007 2006 2007 2006 (in thousands, except per share amount) Basic Diluted Basic Diluted Basic Diluted Basic Diluted Net income $ 5,648 $ 5,648 $ 4,714 $ 4,714 $ 20,889 $ 20,889 $ 15,479 $ 15,479 Weighted average shares outstanding 6,382 6,382 6,317 6,317 6,382 6,382 6,317 6,317 Assumed issuances under stock options plans 63 79 58 80 6,382 6,445 6,317 6,396 6,382 6,440 6,317 6,397 Income per common share $ .88 $ .88 $ .75 $ .74 $ 3.27 $ 3.24 $ 2.45 $ 2.42
